UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7496



FRANK MIDDLETON, JR.,

                                                Petitioner - Appellant,

          versus


JOHN H. CARMICHAEL, JR., Warden; CHARLES M.
CONDON, Attorney General of the State of South
Carolina,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(CA-97-1711-2-8AJ)


Submitted:   January 7, 1999                 Decided:   January 26, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Middleton, Appellant Pro Se. William Ansel Collins, Jr.,
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Middleton, Jr., appeals the magistrate judge’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.*    We have

reviewed the record and the magistrate judge’s opinion and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the magistrate

judge.   See Middleton v. Carmichael, No. CA-97-1711-2-8AJ (D.S.C.

Sept. 28, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       The parties consented to jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                  2